Case 18-12701-BFK                Doc 48    Filed 10/30/18 Entered 10/30/18 23:50:35         Desc Main
                                          Document      Page 1 of 19


                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE EASTERN DISTRICT OF VIRGINIA
                                         ALEXANDRIA DIVISION

IN RE:                                                    )
                                                          )
GAIL K. SHANTA,                                           )      Case No. 18-12701-BFK
                                                          )      Chapter 11
                     Debtor.                              )
                                                          )

                 DEBTOR’S SECOND AMENDED PLAN OF REORGANIZATION

          Debtor-In-Possession, Gail K. Shanta (“Shanta” or the “Debtor”) filed her voluntary

petition for reorganization under chapter 11 of the Bankruptcy Code in the United States

Bankruptcy Court for the Eastern District of Virginia, Alexandria Division on August 2, 2018.

                                                ARTICLE I.
                                               DEFINITIONS

          1.01       Definitions. For purposes of the Plan, the following terms shall have the meanings

hereinafter set forth:

          1.02       “Administrative Bar Date” means forty-five (45) days after the Effective Date and

is the date by which applications for allowance of Administrative Expense Claims incurred through

the Confirmation Date must be filed with the Court or be forever barred and discharged. Notice of

confirmation of the Plan shall be deemed sufficient and adequate notice of the Administrative Bar

Date.

          1.03       “Administrative Expense(s)” means (a) a Claim for costs and expenses incurred in

connection with the administration of the Debtor’s Estate, including the formulation, confirmation

and implementation of this Plan, allowable in accordance with §503(b) and entitled to priority



Jonathan B. Vivona, Esquire
Virginia State Bar No. 82762
601 King Street, Suite 400
Alexandria, Virginia 22314
(Tel) 703-739-1353
(Fax) 703-337-0490
Counsel for Gail K. Shanta
Case 18-12701-BFK         Doc 48     Filed 10/30/18 Entered 10/30/18 23:50:35          Desc Main
                                    Document      Page 2 of 19


under § 507(a)(1) of the Bankruptcy Code, and (b) all fees payable to the United States Trustee by

the Debtor under 28 U.S.C. § 1930(a)(6).

        1.04    “Allowed Claim(s)” means any Claim: (a) in respect of which a proof of claim has

been filed with the Bankruptcy Court within the applicable period of limitations fixed by

Bankruptcy Rule 3003; (b) which is listed in Schedules D, E or F filed by Debtor with the Court,

including any amendments thereto, and is not listed as disputed, contingent, or unliquidated as to

amount, and further, as to any such claim, either no objection to the allowance thereof has been

filed, or if an objection to the allowance thereof has been filed, the objection has been overruled

or the amount of such claim fixed by a Final Order; or (c) for which an application has been filed

pursuant to §§ 329 and 330 of the Bankruptcy Code and the amount of the claim has been fixed

by a Final Order.

        1.05    “Avoidable Transfer(s)” means any transfer that may be avoided under any

provision of the Bankruptcy Code including, but not limited to, §§ 544, 547, 548 or 549.

        1.06    “Avoidance Action(s)” means all actions, causes of action, claims, powers, rights

and remedies arising under §§ 544, 545, 546, 547, 548, 549, 550, 553 or 558 of the Bankruptcy

Code including, but not limited to, any right, power or remedy to avoid any statutory lien or any

pre-petition or post-petition transfer.

        1.07    “Bankruptcy Code” means Title 11 of the United States Code (“U.S.C.”) as enacted

by the Bankruptcy Reform Act of 1978, Public Law No. 95-598 and subsequently amended, and

such portions of Title 28 of the United States Code as are applicable to bankruptcy cases.

        1.08    “Bankruptcy Rules” means (a) the Federal Rules of Bankruptcy Procedure, and (b)

the Local Bankruptcy Rules for the United States Bankruptcy Court for the Eastern District of

Virginia, both as now in effect or hereafter amended.




                                                2
Case 18-12701-BFK         Doc 48      Filed 10/30/18 Entered 10/30/18 23:50:35         Desc Main
                                     Document      Page 3 of 19


        1.09    “Bar Date” means the deadline fixed by the Court for filing proofs of claims or

interests.

        1.10    “Claim(s)” means any claim against the Debtor as defined in § 101(5) of the

Bankruptcy Code, including, but not limited to, all claims arising from the rejection of unexpired

leases and/or executory contracts.

        1.11    “Confirmation Date” means the date on which the Court enters an Order of

Confirmation.

        1.12    “Court” means the United States Bankruptcy Court for the Eastern District of

Virginia, Alexandria Division.

        1.13    “Creditor” means a Person holding a Claim.

        1.14    “Debtor” means Gail K. Shanta.

        1.15    “Disposable Income” means current monthly income received by the Debtor less

amounts reasonably necessary to be expended for the payment of expenditures necessary for the

continuation, preservation, and operation of Debtor’s estate.

        1.16    “Disputed Claim(s)” means any Claim or a portion of any Claim as to which the

Debtor or any other party in interest has filed an objection in accordance with the Bankruptcy Code

and the Bankruptcy Rules, and which objection has not been withdrawn or adjudicated pursuant

to a Final Order.

        1.17    “Effective Date” means the date sixty (60) days following the Confirmation Date;

provided, however, that if the sixtieth day following the Confirmation Date falls on a Saturday,

Sunday, legal holiday, or other day on which the Court is closed, then the Effective Date shall be

on the first business day thereafter.

        1.18    “Estate” means the bankruptcy estate created pursuant to §541 of the Bankruptcy

Code upon commencement of this bankruptcy case.

                                                 3
Case 18-12701-BFK         Doc 48     Filed 10/30/18 Entered 10/30/18 23:50:35              Desc Main
                                    Document      Page 4 of 19


       1.19     “Final Order” means (a) an order that has not been reversed, stayed, modified or

amended and the time to appeal from or to seek review of or rehearing or stay of on such order has

expired, and which order has become final, or (b) if an appeal is taken or review or rehearing or

stay has been sought, an order for which the time for further appeal, review or rehearing has

expired and no further appeal, review or rehearing has been sought.

       1.20     “Order of Confirmation” means the order entered by the Bankruptcy Court

confirming the Plan in accordance with the Bankruptcy Code.

       1.21     “Person” includes an individual, corporation, partnership, joint venture, trust, estate,

unincorporated organization, or a government or any agency or political subdivision thereof.

       1.22     “Petition Date” means the date on which the Debtor filed its voluntary petition

under chapter 11 of the Code, which is August 2, 2018.

       1.23     “Plan” means this Plan of Reorganization, or as hereafter amended or modified in

a manner acceptable to the Debtor.

       1.24     “Professional Person(s)” means an attorney, accountant, appraiser, auctioneer,

broker, consultant or other professional retained or to be compensated pursuant to an order of the

Court entered under §§ 327, 328, 330, 503(b), or 1103 of the Bankruptcy Code.

       1.25     “Proof of Claim” means a proof of claim filed pursuant to § 501 of the Bankruptcy

Code and Part III of the Bankruptcy Rules.

       1.26     “Reorganization Expenses” means all reasonable and necessary expenses incurred

after the Effective Date in connection with implementation of this Plan.

       1.27     “Rules” means the Federal Rules of Bankruptcy Procedure, as supplemented and/or

modified by the local bankruptcy rules as adopted by the Court and as they may be amended from

time to time.




                                                   4
Case 18-12701-BFK        Doc 48     Filed 10/30/18 Entered 10/30/18 23:50:35            Desc Main
                                   Document      Page 5 of 19


        1.28   “Schedules” means the schedules of assets and liabilities and statement of financial

affairs filed by the Debtor with the Bankruptcy Court in accordance with §521(1) of the

Bankruptcy Code and Rule 1007 of the Bankruptcy Rules, and any amendments thereto.

        1.29   Unsecured Nonpriority Claim means a Claim that is both outside the priority

categories enumerated in §§ 507(a)(1) through (10) of the Code and that is not secured by a lien

on property in which the Estate has an interest.



                                  ARTICLE II
                    MEANS FOR IMPLEMENTATION OF THE PLAN

        2.01   The source of funds to be distributed pursuant to the Plan will be Debtor’s monthly

income as a concert harpist, social security income for Debtor and her husband, and rental income

from lease of Debtor’s real property located at 3711 McLean Avenue, Fairfax, VA 22030, 3622

Chain Bridge Road, Fairfax, VA 22030 and 45799 Mountain Pine Square, Sterling, VA 20166.



                                  ARTICLE III
                   CLASSIFICATION AND TREATMENT OF CLAIMS

        3.01   Class 1 consists of (i) Allowed Claims for costs and expenses of the administration

of the Estate, as defined in § 503(b) of the Bankruptcy Code, including fees of Professional Persons

approved by the Court and other post-petition operating expenses and Liquidation Expenses, and

(ii) fees payable to the United States Trustee by the Debtor under 28 U.S.C. § 1930(a)(6). All

unpaid Class 1 administrative claims shall be paid in full, in cash, from the Disbursing Account,

on or before the Effective Date of the Plan.

               This class of claims is unimpaired.


 Type                                                  Estimated         Proposed Treatment
                                                       Amount Owed


                                                   5
Case 18-12701-BFK        Doc 48     Filed 10/30/18 Entered 10/30/18 23:50:35         Desc Main
                                   Document      Page 6 of 19


 Expenses Arising in the Ordinary Course of                            Payment in the
 Business after the Petition Date                         TBD          ordinary course of
                                                                       business
 The Value of Goods Received in the Ordinary
 Course of Business within 20 Days Before the             N/A
 Petition Date
 Professional Fees, as Approved by the Court           $15,000.00      Payment in full when
                                                                       due
 Clerk’s Office Fees                                      N/A
 Office of the U.S. Trustee Fees                          TBD          Payment in full when
                                                                       due
 Other Administrative Expenses                             N/A
 Peace Plantation I Homeowners                        $228.00 past     Payment on or before
                                                        due post-      Effective Date
                                                         petition
 Peace Plantation I Homeowners                         $99.00 per      Payment in the
                                                          month        ordinary course of
                                                                       business
 Total Class 1 Administrative Expenses                    TBD



       3.02.   Class 2 consists of Loudoun County’s property tax claim in the amount of

$17,678.00. This claim shall be paid in full with interest at the rate of 10% per annum via equal

monthly installments over a period of sixty (60) months beginning the first month after the

Effective Date of the Plan.

               This class of claims is unimpaired.

       3.03.   Class 3 consists of PennyMac Loan Services, LLC/Fay Servicing’s claim secured

by the real property located at 3711 McLean Avenue, Fairfax, VA 22030. This claim shall be paid

pursuant to the parties’ contract without modification. Shanta’s current monthly payment is

$2,664.38 including taxes and insurance. As of present date Debtor is current on the loan.

PennyMac Loan Services, LLC shall retain its lien on the real property located at 3622 Chain

Bridge Road, Fairfax, VA 22030.

               This class of claims is unimpaired.



                                                6
Case 18-12701-BFK        Doc 48    Filed 10/30/18 Entered 10/30/18 23:50:35            Desc Main
                                  Document      Page 7 of 19


       3.04    Class 4 consists of SN Servicing Corporation’s claim secured by the real property

located at 45799 Mountain Pine Square, Sterling, VA 20166.         This claim shall be valued in

accordance with 11 U.S.C §506. The value of the Mountain Pine Square property is $450,880.00

and SN Servicing Corporation’s secured claim shall be valued at $450,880.00. This claim shall

be paid in equal monthly payments by amortizing the allowed secured claim of $450,880.00 at an

annual interest rate of 4% over a forty (40) year term. Based on the forty (40) year amortization

schedule, the monthly payment toward principal and interest shall be $1,884.00, plus

approximately $528.75 per month for taxes and insurance. These payments shall be made each

month for forty (40) years beginning the first month following the Effective Date of the Plan. SN

Servicing Corporation shall retain its lien only to the extent of its allowed secured claim as

described above. Upon completion of payments as provided herein, the holder of the deed of trust

shall promptly execute and deliver a deed of release to be recorded among the land records

       The portion of the claim which exceeds the value of the property in the amount of

$352,476.00 is unsecured. SN Servicing Corporation’s claim preceded Shanta’s bankruptcy filing

which resulted in a Chapter 7 discharge. As such, Shanta’s personal liability on the claim has been

discharged. Debtor does not propose any additional payment of SN Servicing Corporation’s claim

other than as provided above.

               This class of claims is impaired.

       3.05    Class 5 consists of Select Portfolio Services’ claim secured by the real property

located at 3622 Chain Bridge Road, Fairfax, VA 22030 which is the Debtor’s principal residence.

This claim shall be paid pursuant to the parties’ contract without modification, with the exception

that the existing arrearages of $397,894.64 shall be placed into forbearance at zero interest to be

paid when the loan matures or the property is sold, whichever occurs first. The loan matures in

approximately eighteen (18) years. Shanta’s current monthly payment is $4,468.90 including taxes

                                                   7
Case 18-12701-BFK        Doc 48     Filed 10/30/18 Entered 10/30/18 23:50:35             Desc Main
                                   Document      Page 8 of 19


and insurance. Select Portfolio Services shall retain its lien on the real property located at 3622

Chain Bridge Road, Fairfax, VA 22030.

               This class of claims is impaired.

        3.06   Class 6 consists of USAA Federal Savings Bank’s claim in the amount of $402.00

secured by a Certificate of Deposit. This claim shall be paid in full on the Effective Date of the

Plan.

               This class of claims is unimpaired.

        3.07    Class 7 consists of the Second Deed of Trust claim of Bank of America secured by

the real property located at 3622 Chain Bridge Road, Fairfax, VA 22030 and the Second Deed of

Trust claim of Bank of America secured by the real property located at 3711 McLean Avenue,

Fairfax, VA 22030. These claims do not attach to any equity and are wholly unsecured as provided

in 11 U.S.C. §506. As the Second Deeds of Trust are wholly unsecured pursuant to the provisions

of this paragraph, the creditor(s) holding such deeds of trust shall not retain their liens and shall

promptly execute and deliver a deed of release to be recorded among the land records.

        Bank of America’s claims preceded Shanta’s bankruptcy filing which resulted in a Chapter

7 discharge. As such, Shanta’s personal liability on the claims has been discharged. Debtor does

not propose any payment of Bank of America’s claims.

               This class of claims is impaired.

        3.08   Class 8 of the Plan contains allowed general unsecured claims against the Estate

contained in the table set forth below. The Plan proposes to pay $200.00 per month pro rata to the

unsecured creditors listed below beginning on the first month following the Effective Date of the

Plan until their claims are paid in full. The final payment shall occur 204 months from the

Effective Date of the Plan and unsecured creditors shall receive 100% under the Plan.

               This class of claims is unimpaired.

                                                   8
Case 18-12701-BFK      Doc 48     Filed 10/30/18 Entered 10/30/18 23:50:35      Desc Main
                                 Document      Page 9 of 19



 Claimant                      Amount of Unsecured         Amount to be   Frequency of
                               Claims                      Paid           Payment
 Pentagon Federal Credit Union $210.00                     $210.00        Paid every six
                                                                          (6) months
                                                                          from the
                                                                          Effective Date
 Peace Plantation I              $2,177.00                 $2,177.00      Paid every six
 Homeowners Association                                                   (6) months
                                                                          from the
                                                                          Effective Date
 PenFed Visa                     $6,243.00                 $6,243.00      Paid every six
                                                                          (6) months
                                                                          from the
                                                                          Effective Date
 Tiffany Shanta                  $10,000.00                $10,000.00     Paid every six
                                                                          (6) months from
                                                                          the Effective
                                                                          Date
 Tom Hebert                      $22,000.00                $22,000.00     Paid every six
                                                                          (6) months
                                                                          from the
                                                                          Effective Date
  Total Nonpriority               $40,630.00                $40,630.00
  Unsecured Claims


                               EXECUTORY CONTRACTS

               The Plan proposes the following treatment of unexpired leases and

executory contracts:

               1. The Lease between Debtor and Tiffany Shanta of the 3622 Chain

                  Bridge Road property shall be assumed.

               2. The Lease between Debtor and Carlos Garcia of the 3622 Chain

                  Bridge Road property shall be assumed.

               3. The Lease between Debtor and Tom Hebert of the 45799 Mountain

                  Pine property shall be assumed.

               4. The Lease between Debtor and Manuel Chauca of the 3711 McLean

                                               9
Case 18-12701-BFK         Doc 48    Filed 10/30/18 Entered 10/30/18 23:50:35               Desc Main
                                   Document     Page 10 of 19


                   Avenue property shall be rejected, as he has passed away.




                                         ARTICLE IV
                                       PLAN EXECUTION

       4.01    As of the Effective Date, the Debtor shall serve as the Estate’s representative

pursuant to § 1123(b)(3)(B) of the Bankruptcy Code and, to the extent necessary and appropriate

to carry out the terms of this Plan, shall have all rights, remedies and powers that a Chapter 11

Trustee would have, if appointed.


       4.02    The Debtor shall have the sole right, power and authority, among other things, to:

(a) object to any Claim not allowed prior to the Effective Date or pursuant to this Plan; (b) file suit

or commence an action or proceeding with respect to any claim or cause of action of the Debtor

and/or the Estate, including, without limitation, Avoidance Actions, and otherwise prosecute,

settle, compromise or pursue such claim or cause of action; (c) retain and employ professionals as

the Debtor deems necessary or appropriate to carry out the terms and purposes of the Plan and on

such terms as the Debtor deems reasonable; (d) execute and enter into contracts on behalf of the

Estate as the Debtor deems necessary or appropriate to carry out the terms and purposes of the

Plan and on such terms as the Debtor deems reasonable; (e) administer and liquidate assets of the

Debtor and the Estate, or abandon assets in its discretion; (f) file tax returns; (g) distribute funds

to holders of allowed Claims consistent with the terms of the Plan; (h) file a final report and move

to close the Debtor’s Chapter 11 case; and (i) to take such other and further actions as may be

necessary or appropriate to carry out the terms and purposes of the Plan.

                                  ARTICLE V
                  CLAIMS AND DISTRIBUTION MATTERS; REMEDIES




                                                  10
Case 18-12701-BFK        Doc 48     Filed 10/30/18 Entered 10/30/18 23:50:35              Desc Main
                                   Document     Page 11 of 19


       5.01    Distributions and deliveries to holders of Allowed Claims shall be made at the

address of each such holder as set forth in its allowed proof of claim or, if none, at such holder’s

address set forth in the schedules prepared and filed with the Court pursuant to F.R.Bankr.P.

1007(b) or at such later address as has been made known to the Debtor in writing pursuant to

§10.01 of the Plan.

       5.02    If any holder’s distribution is returned from the address applicable under §5.02 of

the Plan as undeliverable or if a Creditor’s distribution check is not negotiated such that it clears

within 60 days following mailing of such check, then the Debtor shall be authorized in its sole and

absolute discretion to stop payment on such distribution and to make no further distribution with

respect to the Allowed Claim giving rise to such distribution. The Debtor shall have the right, but

not the obligation, on a case-by-case basis in their sole and absolute discretion, to extend the time

for negotiating distribution checks, to re-issue checks on which payment has been stopped, or to

make subsequent distributions to Creditors who do not timely negotiate their distribution checks.

       5.03    The Debtor’s failure to make any required distribution to Creditors when due under

the Plan shall constitute an event of default. The Debtor shall have 30 days after receiving a written

notice of a default within which to contest or to cure such alleged default. If the Debtor fails to

timely contest or cure such alleged default, then the party affected by such default shall be

permitted to pursue its remedies under the Code or to enforce its rights under the Plan and pursuant

to applicable non-bankruptcy law.

       5.04    As a matter of administrative convenience in making disbursements under the Plan,

the Debtor shall not be required to send any distribution check to a Creditor in an amount less than

$25.00 but may instead, in its sole discretion, carry such payment over to the first subsequent

quarter in which the aggregate payment then due to such Creditor exceeds $25.00; provided,




                                                 11
Case 18-12701-BFK        Doc 48     Filed 10/30/18 Entered 10/30/18 23:50:35              Desc Main
                                   Document     Page 12 of 19


however, that in no event shall the accumulated carryover payments to a Creditor be deferred

beyond the final date of disbursements due under the Plan.

       5.05    Debtor now seeks, with the aid of this document, to have its creditors accept, and

the Court confirm, Debtor’s Plan of Reorganization (the “Plan”) filed contemporaneously herewith

in the case, which you will receive with the Disclosure Statement (the “Disclosure Statement”)

after the Disclosure Statement has been approved by the Court.


                               ARTICLE VI.
                VOTING REQUIREMENTS FOR PLAN CONFIRMATION

       6.01    In general, in order for the Plan to be confirmed, i.e. approved, by the Court, after

which it becomes binding on the Debtor and its creditors and shareholders, it must first be accepted

by creditors holding at least two-thirds (2/3) in amount and more than one half (1/2) in number of

the allowed claims that actually vote in each impaired class of claims. A class of claims or interests

is impaired unless the Plan “leaves unaltered the legal, equitable and contractual rights to which

such claim or interest entitles the holder of such claim or interest.” §1124(1). However, even if

the Plan is not accepted by all of the impaired classes of claims but is accepted by at least one such

impaired class, then the Court may nevertheless confirm the Plan by way of a "cram-down" if the

Court finds that it does not discriminate unfairly and is fair and equitable with respect to each

impaired class that did not accept the Plan. The availability of cram-down is a legal matter to be

resolved in the context of a hearing on confirmation of the Plan.

       6.02    Only creditors whose claims are not listed as disputed, contingent, or unliquidated

in the schedules that the Debtor filed, or creditors who have timely filed a proof of claim with the

Court that was not disallowed as of the date of the confirmation hearing on the Plan, have the right

to vote, except that if an objection to a claim is pending at the time that the Debtor solicits

acceptances of the Plan, then the holder of such claim may vote on the Plan only if the Court after


                                                 12
Case 18-12701-BFK        Doc 48    Filed 10/30/18 Entered 10/30/18 23:50:35            Desc Main
                                  Document     Page 13 of 19


notice and hearing temporarily allows the claim in an amount which the Court deems proper for

the purpose of accepting or rejecting the Plan.


                                        ARTICLE VII
                                      MISCELLANEOUS

       7.01    Discharge and Exculpation. The Plan provides the following with respect to

injunctions, discharges and exculpations:

               a.      Discharges. Confirmation of the Plan does not discharge any debt provided

for in the Plan until the Court grants a discharge pursuant to § 1141(d)(5).

               b.      Injunctions. All persons or entities who have held, now hold or may hold

Claims arising before the Petition Date against the Debtor are permanently enjoined from and after

the Effective Date from commencing or continuing in any manner any action or proceeding of any

kind with respect to such Claim against the Debtor. Upon entry of an order confirming this Plan,

all holders of Claims or Interests and other parties in interest shall be enjoined from taking any

actions to interfere with the implementation of the Plan and the transactions contemplated herein.

               c.      Releases. As of the Effective Date, the Debtor shall be deemed to be forever

released and discharged, by holders of Claims who vote in favor of the Plan, from any and all

Claims, obligations, causes of action or liabilities, whether known or unknown, foreseen or

unforeseen, arising on or before the Effective Date, and which in any way relate to the Debtor, the

Chapter 11 case, the Estate or the Plan.

       7.02    Plan Modification. The Debtor reserves the right, in accordance with the

Bankruptcy Code, to amend or modify the Plan or the treatment of any Claim prior to the

Confirmation Date. After the Confirmation Date, the Debtor may amend or modify the Plan, or

any portion thereof, in accordance with § 1127(b) of the Bankruptcy Code, or remedy any defect




                                                  13
Case 18-12701-BFK         Doc 48    Filed 10/30/18 Entered 10/30/18 23:50:35               Desc Main
                                   Document     Page 14 of 19


or omission, or reconcile any inconsistency in the Plan, in such a manner as may be necessary to

carry out the purpose and intent of the Plan.

       7.03     General Plan Provisions. The Plan includes the following general provisions:

                a.     U.S. Trustee’s Fees. Debtor will continue to make quarterly fee payments

to the U.S. Trustee in accordance with the published schedules of administrative fees until the final

decree is entered or other order of this Court directing that Debtor has no liability to make quarterly

fee payments.

                b.     Retention of Jurisdiction. Notwithstanding the Confirmation of the Plan, the

Court will retain jurisdiction until consummation of the Plan to ensure that the purposes and intent

of the Plan are carried out. The Court shall have jurisdiction over any and all disputes and litigation

pending at the time of the Confirmation of the Plan and any controversies that may arise thereafter.

                c.     Payment as Release. Subject to Article V of this Plan, the tender of full

payment to the holder of an Allowed Claim in any class as provided for under this Plan shall be

deemed to effect a settlement, release, and discharge of the Debtor and its property by such holder

on behalf of itself, successors and assigns.

                d.     Extension of Dates. If any date or deadline under this Plan falls on a

Saturday, Sunday, or legal holiday, the date or deadline shall be deemed to occur on the next

business day thereafter, unless otherwise provided herein. Any deadline in this Plan may be

extended with permission of the Court.

                e.     Rules of Construction. Except as otherwise provided herein, this Plan shall

be construed in conformance with the rules of construction in §102 of the Bankruptcy Code.

Except to the extent the Bankruptcy Code, Bankruptcy Rules or other federal law is applicable, or

to the extent an exhibit to the Plan provides otherwise, the rights and obligations arising under the

Plan shall be governed by, and construed and enforced in accordance with, the laws of the

                                                  14
Case 18-12701-BFK          Doc 48    Filed 10/30/18 Entered 10/30/18 23:50:35            Desc Main
                                    Document     Page 15 of 19


Commonwealth of Virginia, without giving effect to the principles of conflicts of law of such

jurisdiction.

                f.       Addresses for Notices. In the event a party is required to give notice under

this Plan, such notice shall be in writing, shall reference the above-referenced case number, and

shall be sent by commercially reasonable means under the circumstances to the following:

                                To the Debtor:

                                Gail K. Shanta
                                c/o Jonathan B. Vivona, Esquire
                                601 King Street, Suite 400
                                Alexandria, Virginia 22314


                g.       Effective Date. The Effective Date of the Plan is sixty (60) days following

the confirmation date.

                h.       Section 1129(b) Election. In order to confirm the Plan, and to the extent

necessary, the Debtor invokes the entitlement of § 1129(b) of the Bankruptcy Code, such that, as

long as the Plan does not discriminate unfairly, and is fair and equitable, with respect to any Class

of Claims that is impaired under and has not accepted the Plan, the Plan may be confirmed by the

Court.

                i.       Statutory Fees. All fees payable pursuant to Chapter 123 of Title 28, United

States Code, as determined by the Court on the Confirmation Date, shall be payable on the later of

the Effective Date, or such date as there are sufficient funds in the Disbursing Account. Any

statutory fees accruing after the Effective Date shall constitute Administrative Expenses.

                j.       Deadline For Filing Administrative Expense Claims For Services Through

Confirmation Date. Notwithstanding § 503(a) of the Bankruptcy Code, any person or entity

seeking the allowance or payment of an Administrative Expense Claim under § 503 of the

Bankruptcy Code and/or any Professional Person or firm retained with approval by order of the

                                                  15
Case 18-12701-BFK         Doc 48    Filed 10/30/18 Entered 10/30/18 23:50:35               Desc Main
                                   Document     Page 16 of 19


Court seeking compensation in this Chapter 11 case pursuant to §§ 330 or 503(b) of the Bankruptcy

Code, for services rendered through the Confirmation Date, shall be required to file on or before

the Administrative Bar Date an application for the allowance and/or payment of an Administrative

Expense Claim including, without limitation, an application for the final compensation of a

Professional Person and reimbursement of expenses. Any such Administrative Expense Claim not

filed by the Administrative Bar Date shall be forever barred and discharged. Objections to any

such application shall be filed on or before a date to be set by the Court. The provisions of this

paragraph are not intended to limit or expand the ability of the Court to allow the payment of

compensation to Professional Persons for services performed after the Confirmation Date; all such

compensation remains subject to approval by the Court.

               k.      Closing of Case. When all Disputed Claims filed against the Debtor have

become Allowed Claims or have been disallowed by Final Order, and the Debtor has determined

that all Avoidance Actions and other causes of action have been fully and finally resolved, and all

distributions required pursuant to the Plan have been completed, the Debtor may seek authority

from the Bankruptcy Court to close this case in accordance with the Bankruptcy Code and the

Bankruptcy Rules.

               l.      Invalidity of Plan Provisions. Should any provision of this Plan be

determined to be invalid, void or unenforceable, such determination shall not in any way limit or

affect the enforceability and operative effect of any or all other provisions of the Plan and the Court

shall have the power to alter and interpret such term or provision to make it valid or enforceable

to the maximum extent practicable, consistent with the original purpose of the term or provision

held to be invalid, void or unenforceable, and such term or provision shall then be applicable as

altered or interpreted. Notwithstanding any such holding, alteration or interpretation, the remainder

of the terms and provisions of the Plan shall remain in full force and effect and in no way shall be

                                                  16
Case 18-12701-BFK        Doc 48       Filed 10/30/18 Entered 10/30/18 23:50:35            Desc Main
                                     Document     Page 17 of 19


affected, impaired or invalidated by such holding, alteration or interpretation. The Confirmation

Order shall constitute a judicial determination and shall provide that each term and provision of

the Plan, as it may have been altered or interpreted in according with the foregoing, is valid and

enforceable pursuant to its terms.

               m.      Factors Bearing on the Success or Failure of the Plan. The primary factor

bearing on the success or failure of the Plan is Debtor’s ability to maintain her real property and

obtain consistent rental income from the properties over the span of the Plan.

               m.      Litigation. There are no pending litigation matters that impact the

distribution to creditors, although the plan contemplates that the Plan Administrator may in the

future commence causes of action, as necessary, in order to liquidate the remaining assets of the

Debtor.

               n.      Tax Consequences. The Federal, State, Local, and Other Tax Consequences

that may arise as a result of the Plan to the holders of claims and interests may vary based upon

the individual circumstances of each holder. Therefore, each creditor and interest holder should

consult their own tax advisor to determine the treatment afforded their respective claims and

interests by the Plan under federal tax law, the tax law of the various states and local jurisdictions

of the United States, and the laws of foreign jurisdictions. No statement in this Disclosure

Statement should be construed as legal or tax advice. The Debtor and its counsel do not assume

any responsibility or liability for the tax consequences that a creditor or interest holder may incur

or experience as a result of the treatment of its claim or interest under the Plan. All required tax

returns have been filed and post-petition fees have been paid.

               o.      Voting on the Plan and Confirmation. Voting on acceptance or rejection of

the Plan will be governed by the provisions of the Bankruptcy Code. Each voting creditor will be

supplied with an official ballot, in a form prescribed by the Court. Creditors may vote to accept or

                                                 17
Case 18-12701-BFK           Doc 48    Filed 10/30/18 Entered 10/30/18 23:50:35            Desc Main
                                     Document     Page 18 of 19


reject the Plan by filing a completed ballot with the Clerk of the Court. After the time for voting

on the Plan passes, the Court will hold a hearing, and rule on confirmation of the Plan in accordance

with the Bankruptcy Code.


                                                                GAIL K. SHANTA
                                                                By Counsel


JONATHAN B. VIVONA, PLC


__/s/ Jonathan B. Vivona                         __
JONATHAN B. VIVONA, ESQUIRE
Virginia State Bar No. 82762
601 King Street, Suite 400
Alexandria, Virginia 22314
Telephone Number: (703) 739-1353
Fax Number: (703) 337-0490
vivonalaw@gmail.com
Counsel for Gail K. Shanta




                                 CERTIFICATE OF SERVICE

                I hereby certify that on the 30th day of October, 2018 a true copy of the foregoing
Second Amended Plan of Reorganization was served electronically pursuant to this Court’s
CM/ECF procedures on: John P. Fitzgerald, III, US Trustee, ustpregion04.ax.ecf@usdoj.gov and
was sent first class mail, postage prepaid, to:




     BAC Home Loan Servicing               Bank Of America
                                                                                  Fay Servicing
     Customer Service                      Attn: Bankruptcy
                                                                                  PO Box 88009
     PO Box 5170                           Po Box 982238
                                                                                  Chicago, IL 60680
     Simi Valley, CA 93062                 El Paso, TX 79998



     Glasser and Glasser, PLC              Manuel Chauca                          Michael D. Shanta
     Crown Center, Suite 600               3711 McLean Avenue                     3622 Chain Bridge Road
     580 East Main Street
     Norfolk, VA 23510                     Fairfax, VA 22030                      Fairfax, VA 22030




                                                  18
Case 18-12701-BFK            Doc 48    Filed 10/30/18 Entered 10/30/18 23:50:35          Desc Main
                                      Document     Page 19 of 19



                                            Pentagon Federal Credit Union
    Penny Mac Services, LLC                                                      Select Portfolio Services
                                            Attn: Bankruptcy
    6101 Condor Drive                                                            PO Box 65450
                                            2930 Eisenhower Avenue
    Moorpark, CA 93021                                                           Salt Lake City, UT 84165
                                            Alexandria, VA 22314



    Shapiro & Brown, LLP
                                            SN Servicing Corporation             Td Rcs/group Usa Inc
    10021 Balls Ford Road
                                            323 5th Street                       1000 Macarthur Bv
    Suite 200
                                            Eureka, CA 95501                     Mahwah, NJ 07430
    Manassas, VA 20109



                                            Tom Hebert
    Tiffany Shanta                                                               Treasurer of Loudoun County
                                            12110 Sunset Hills Road
    3622 Chain Bridge Road                                                       PO Box 1000
                                            Suite 600
    Fairfax, VA 22030                                                            Leesburg, VA 20177
                                            Reston, VA 20190



    Usaa Federal Savings Bank
    Attn: Bankruptcy
    10750 Mcdermott Freeway
    San Antonio, TX 78288




                                                         ____/s/ Jonathan B. Vivona____________
                                                         JONATHAN B. VIVONA




                                                   19
